Fourth Court of Appeals
                               San Antonio, Texas
                                    February 21, 2020

                                  No. 04-19-00668-CR

                                 Deon Latre NICKENS,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court No. 560303
                      Honorable Rosie S. Gonzalez, Judge Presiding


                                     ORDER
      The Appellant's Second Motion for Extension of Time to file Brief is hereby GRANTED.




                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court